Title: From James Madison to Robert R. Livingston, 7 May 1802
From: Madison, James
To: Livingston, Robert R.


Sir,Department of State, May 7. 1802.
The inclosed extract of a letter from Mr. Lear to Le Clerc the General in Chief at St. Domingo and of another from the latter to him, will explain an outrage against two respectable American Citizens, one of them lately an Officer in our Navy, which excites no less astonishment as a wanton departure from just principles than indignation as an insult to the United States. I inclose also the copy of a letter which I have written to Mr Pichon on the subject. He views the proceeding in its true light, and I presume will interpose with all the weight he may possess. There ought to be as little doubt that the French Government will manifest on the occasion its respect for the character and friendship of this Country, as well as its regard to the character and commerce of its own, by affording instantly every reparation of which the case is susceptible. You will accordingly adapt your representations to that object, whilst you give to them the tone recommended by the friendly relations which subsist between the two Countries and which it is as much the Wish of the United States, as it is the interest of both, to cherish and perpetuate.
My last informed you of the abrupt revocation by Genl. le Clerc of the permission he had given to Mr. Lear to exercise the functions of Commercial Agent at Cape Francois. Mr. Lear is ⟨just⟩ returned from that place. He describes the state of things as auguring a protracted warfare; and even a doubtful issue to it, if the waste of French troops be not repaired by ample reinforcements. The administration is perfectly military; and not more characterized by that circumstance, than by an ignorance or disregard of the external interests of the island. More indiscretion cannot be well imagined than has taken place, in relation to the commerce with this country. Unfortunately the misconduct of some of the Americans engaged in it has contributed to wound the confidence on which all commercial intercourse is founded. It appears notwithstanding that the ports there at the present moment, abound with every species of necessary supplies.

Having learnt that Mr. Dupont is delayed in his departure, I shall send this to Philadelphia in expectation that it will go with the dispatches with which he is already charged for you. With sentiments of great respect & consideration I am, Sir, your Ob⟨t.⟩
James Madison
 

   
   Letterpress copy of RC (DLC: Jefferson Papers); letterbook copy (DNA: RG 59, IM, vol. 6); enclosures (NHi: Livingston Papers). Letterpress copy of RC in a clerk’s hand, signed by JM; sent as enclosure in JM to Jefferson, 7 May 1802. Last paragraph not in letterbook copy. For enclosures, see nn. 1 and 2.



   
   JM enclosed copies of Tobias Lear’s letter to Leclerc, 14 Apr. 1802 (3 pp.; in Brent’s hand), protesting the “unprecedented imprisonment of Captains Rodgers and Davidson,” demanding to know “the cause of their confinement and harsh treatment,” and informing Leclerc that the U.S. government would “not see with indifference its Citizens treated with undeserved indignity, or unjustifiable cruelty”; and Leclerc’s reply of 27 Germinal an X (17 Apr. 1802) (2 pp.; in French) officially notifying Lear that he would no longer be recognized as an accredited agent of the U.S. and explaining the arrests of the two Americans (for JM’s extract from Leclerc’s letter, see the enclosure in JM to Jefferson, 7 May 1802).



   
   JM to Pichon, 6 May 1802. JM apparently also enclosed a copy of Pichon’s 7 May reply (see Livingston’s letterbook copies of JM’s 7 May dispatch and enclosures [NHi: Livingston Papers, vol. 2]).


